Case 7:20-cv-01201-VB Document 35
                               34 Filed 05/12/20 Page 1 of 1




                APPLICATION GRANTED. The conference scheduled for May 14,
                2020, is adjourned to May 27, 2020, at 11:30 a.m. The parties shall
                join by teleconference in accordance with the Court's Order dated
                April 28, 2020. (Doc. #30). By May 22, 2020, at 5:00 p.m.,
                plaintiff and defense counsel shall file on the ECF docket their
                proposed Civil Case Discovery Plan and Scheduling Order.

                Defense counsel shall inform plaintiff of the adjournment today and
                post proof of service of the same on the ECF docket.

                The Clerk is directed to terminate the letter-motion. (Doc. #34).

                SO ORDERED:


                _______________________
                Vincent L. Briccetti, U.S.D.J., 5/12/2020
